    Case 2:19-cv-08860-FMO-JEM Document 30 Filed 05/14/20 Page 1 of 1 Page ID #:97

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 19-8860 FMO (JEMx)                                   Date   May 14, 2020
 Title             Leemanuel Weilch v. OM Foods Pioneer, Inc., et al.



 Present: The Honorable             Fernando M. Olguin, United States District Judge
                  Vanessa Figueroa                                         None Present
                     Deputy Clerk                                    Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                      None Present                                          None Present
 Proceedings:          (In Chambers) Order to Show Cause Re: Dismissal Re: Lack of
                       Prosecution
       Absent a showing of good cause, an action must be dismissed without prejudice if the
summons and complaint are not served on a defendant within 90 days after the complaint is filed.
Fed. R. Civ. P. 4(m). Generally, a defendant must answer the complaint within 21 days after
service (60 days if the defendant is the United States). Fed. R. Civ. P. 12(a). The court may
dismiss the action prior to the 90 days, however, if plaintiff(s) has/have not diligently prosecuted
the action.

      In the present case, it appears that one or more of these time periods has not been met.
Accordingly, the court, on its own motion, orders plaintiff(s) to show cause in writing on or before
May 20, 2020, why this action should not be dismissed for lack of prosecution. Pursuant to Fed.
R. Civ. P. 78(b), the court finds that this matter is appropriate for submission without oral
argument. The Order to Show Cause will stand submitted upon the filing of:

X        An answer by the following defendant(s): Maya Inn & Suites Inc.1; or

X        Plaintiff’s application for entry of default pursuant to Fed. R. Civ. P. 55(a): Maya Inn &
         Suites Inc.

on or before the date indicated above. Failure to file a timely response to this Order to Show
Cause shall result in the action or the above defendant(s) being dismissed for lack of prosecution
and for failure to comply with the orders of the court. See Local Rule 41; Fed. R. Civ. P. 41(b);
Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).

                                                                                    00       :    00

                                                           Initials of Preparer            vdr




         1
          Defendant OM Foods Pioneer Inc. was dismissed from the action pursuant to the
parties’ stipulation. (See Dkt. 19).
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                               Page 1 of 1
